DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1, 3-15, and 17-29 are currently pending. This office action is in response to a request for continued examination and amendments filed on 14 December 2020. Claim 30 has been added as per Applicant’s amendment filed 14 December 2020.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 December 2020 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan McCormick (REG# 73188) on 28 January 2021.


	1.  	(Currently Amended) A distributed storage system, comprising:
	a plurality of storage nodes including a plurality of disks, wherein the plurality of disks includes a plurality of blocks, wherein the plurality of disks is logically segmented into a plurality of stripes, wherein each of the plurality of stripes is dynamically allocated to a portion of the plurality of blocks distributed across a subset of the plurality of disks, wherein the plurality of storage nodes has a plurality of failure domains, each of the plurality of failure domains including at least one of the plurality of disks, wherein each stripe is distributed across a subset of the plurality of disks that includes at most an allowed number of disks within the same failure domain of the plurality of failure domains; and
a plurality of compute nodes, wherein each of the plurality of compute nodes is configured to read data from each of the plurality of storage nodes, wherein each of the plurality of compute nodes is assigned at least one stripe of the plurality of stripes, wherein each of the plurality of compute nodes is configured to write data to each stripe assigned to the compute node, wherein the plurality of compute nodes is further configured to dynamically determine the allowed number of disks within the same failure domain of the plurality of failure domains based on a number of the plurality of failure domains that are available at a time of the determination.
15.	(Currently Amended) A method for providing resiliency in distributed storage systems, comprising: 
allocating, by a first compute node of a plurality of compute nodes, at least one first stripe of a plurality of stripes, wherein the plurality of stripes is distributed among a plurality of storage nodes including a plurality of disks, wherein the plurality of disks includes a plurality of blocks, wherein the plurality of disks is logically segmented into the plurality of stripes, wherein each of the plurality of stripes is dynamically allocated to a portion of the plurality of blocks distributed across a subset of the plurality of disks, wherein each of the plurality of compute nodes is configured to read data from each of the plurality of storage nodes, wherein the first compute node is assigned to the at least one first stripe, wherein , wherein the plurality of compute nodes is further configured to dynamically determine the allowed number of disks within the same failure domain of the plurality of failure domains based on a number of the plurality of failure domains that are available at a time of the determination. 

29.	(Currently Amended) A non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to execute a process, the process comprising:
allocating at least one first stripe of a plurality of stripes, wherein the plurality of stripes is distributed among a plurality of storage nodes including a plurality of disks, wherein the plurality of disks includes a plurality of blocks, wherein the plurality of disks is logically segmented into the plurality of stripes, wherein each of the plurality of stripes is dynamically allocated to a portion of the plurality of blocks distributed across a subset of the plurality of disks, wherein each of a plurality of compute nodes is configured to read data from each of the plurality of storage nodes, wherein each of the plurality of compute nodes is assigned at least one stripe of the plurality of stripes, wherein each of the plurality of compute nodes is configured to write data to each stripe assigned to the compute node, wherein the plurality of storage nodes has a plurality of failure domains, each of the plurality of failure domains including at least one of the plurality of disks, wherein each stripe is distributed across a subset of the plurality of disks that includes at most an allowed number of disks within the same failure domain of the plurality of failure domains, wherein the plurality of compute nodes is further configured to dynamically determine the allowed number of disks within the same failure domain of the plurality of failure domains based on a number of the plurality of failure domains that are available at a time of the determination.

30.	(Cancelled)
 
Allowable Subject Matter
Claims 1, 3-15, and 17-29 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art made of record teaches a distributed storage system, method, and non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to execute resiliency schemes but fails to teach the combination including the limitations of:
(Claim(s) 1) “wherein each stripe is distributed across a subset of the plurality of disks that includes at most an allowed number of disks within the same failure domain of the plurality of failure domains … wherein the plurality of compute nodes is further configured to dynamically determine the allowed number of disks within the same failure domain of the plurality of failure domains based on a number of the plurality of failure domains that are available at a time of the determination”
Claims 15 and 29 have analogous limitations as independent claim 1 and are allowable for the same reasons as noted supra.
As dependent claims 2-14 and 17-28 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra. Support for the above noted limitations can be found in at least paragraphs [0031-0033] of Applicant’s specification.
The prior art made of record, Ori (US 9521201), Dayan (WO 2019239210), Hitz (US 6138126), Asnaashari (US 2015/0095554), Mueller (US 2017/0237560), Galbraith (US 2018/0107383), Stoica (US 2019/0391877), Sun (US 2019/0220213), Piszczek (US 8,560,772), and Frost (US 2011/0219259) neither anticipates nor renders obvious the above recited combinations for at least the reasons specified.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	
	
	
	
	 


Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO A GRULLON whose telephone number is (571)272-8318.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.